UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                                     No. 17-0082

                                         RICHARD CHUDY, APPELLANT,

                                                           V.

                                         PETER O' ROURKE,
                          ACTING SECRETARY OF VETERANS AFFAIRS, APPELLEE.

                              On Appeal from the Board of Veterans' Appeals

                                             (Decided June 14, 2018)

       Zachary M. Stolz, Matthew J. Pimentel, Alyse E. Galoski, and Nicholas L. Phinney, all of
Providence, Rhode Island, were on the brief for the appellant.

        Meghan Flanz, Interim General Counsel; Mary Ann Flynn, Chief Counsel; Joan E.
Moriarty, Deputy Chief Counsel; and Anita U. Ajenifuja, all of Washington, D.C., were on the
brief for the appellee.

         Before SCHOELEN, PIETSCH, GREENBERG.

         PER CURIAM: GREENBERG, Judge, filed a dissenting opinion.
         The appellant, Richard Chudy, appeals through counsel, a December 7, 2016, Board of
Veterans' Appeals (Board) decision that, in part, declined to refer his bilateral hearing loss claim
for extraschedular consideration. Record (R.) at 1-43.1 For the reasons that follow, the Court will
affirm that part of the Board's December 7, 2016, decision now on appeal.
         In addition, the Board also denied entitlement to service connection for an eye disability
and a disability characterized by blood in the urine, and to a compensable schedular rating for
bilateral hearing loss. Id. As Mr. Chudy presents no argument as to those determinations, the
Court will deem those matters abandoned and will accordingly dismiss the appeal as to those




         1
            The Court lacks jurisdiction over the issues of entitlement to service connection for peripheral neuropathy
of the bilateral upper and lower extremities, a cervical spine disability, a back disability, a bilateral knee disability,
and a heart disability that the Board remanded, and the Court will not address them further. See 38 U.S.C. §§ 7252(a),
7266(a); Howard v. Gober, 220 F.3d 1341,1344 (Fed. Cir. 2000). In addition, the Board's award of service connection
for rhinitis, folliculitis and acne are favorable determinations that the Court may not disturb. See Medrano v.
Nicholson, 21 Vet.App 165, 170 (2007).
issues. See Pederson v. McDonald, 27 Vet. App. 276, 283 (2015) (en banc) (holding that, where
an appellant abandons an issue or claim, the Court will not address it).


                                        I. BACKGROUND
       Mr. Chudy served in the U.S. Navy from December 1968 to November 1972. R. at 485.
In a June 2004 rating decision, the Milwaukee VA regional office (RO) awarded service
connection for left ear hearing loss and assigned a noncompensable rating, effective January 31,
2003. R. at 1130-39. That same month, the RO denied entitlement to service connection for right
ear hearing loss. R. at 1114-29. Mr. Chudy did not appeal the denial.
       In May 2005, Mr. Chudy was treated for pressure in his ears, especially on the left side. R.
at 2756. The VA physician assessed rhinitis and noted that an allergy consultation would be
obtained for possible mold or fungal sensitivities. Id. He attributed Mr. Chudy's ear pressure to
nasal inflammation and stated that he did not suspect any primary otologic disease. Id.
       In December 2010, Mr. Chudy filed an increased-rating claim for left ear hearing loss and
an application to reopen his claim for service connection for right ear hearing loss. R. at 1013.
       According to a February 2011 private medical record, Mr. Chudy reported having had
extensive postservice work experience but now was enjoying his retirement on his 50-acre wildlife
retreat in Scandinavia, Wisconsin. R. at 969. He reported that he did not think his hearing was a
problem and was not convinced he needed amplification. Id.
       Mr. Chudy underwent a VA medical examination in April 2011. R. at 936-40. The
examiner noted a history of dizziness and vertigo as a reaction to medications for PTSD, but "now
[experiencing dizziness or vertigo] just with rising quickly." R. at 937. Mr. Chudy also reported
wax build-up. Id. On examination, the ear canals were clear and the tympanic membranes (TMs)
were unremarkable bilaterally. R. at 938. The examiner stated that Mr. Chudy experienced no
significant effects on occupation or usual daily activities. R. at 939.
       In a June 2011 rating decision, the RO denied a compensable rating for left ear hearing
loss, found that Mr. Chudy submitted new and material evidence to reopen the claim for service
connection for right ear hearing loss, and denied the claim on the merits. R. at 924-35. That
month, Mr. Chudy filed a Notice of Disagreement. R. at 870. In June 2013, the RO issued a
Statement of the Case that continued to deny the claims. R. at 619-60. Mr. Chudy perfected his
appeal the following month. R. at 599-600.



                                                  2
       According to a January 2014 VA treatment note, Mr. Chudy experienced dizziness when
he stood up quickly. R. at 317. The physician explained that he was taking two blood pressure
medications and had gained weight, and that with this scenario, dizziness was common. R. at 318.
On examination, after the impacted right earwax was cleared, the TMs were normal. R. at 317. A
July 2014 treatment record similarly noted that he got a little dizzy when bending forward and that,
at times, his chest felt tight with that maneuver. R. at 329. Examination of the ears reflected
normal TMs and clean external canals. Id.
       In a September 2015 decision, the Board awarded service connection for right ear hearing
loss and remanded the issue of entitlement to a compensable rating for Mr. Chudy's (now
bilaterally service-connected) hearing loss. R. at 276-314.
       A November 2015 VA urgent care note reflects that Mr. Chudy presented with complaints
of a worsening headache for 2 weeks. R. at 2277. He reported that the pain was below his left ear
and radiated to the left side of his head, and that he had just finished antibiotics for a dental
infection. Id. On examination later that morning, the clinician assessed left sided neck and head
pain, osteoarthritis, and inclusion cyst in head. R. at 2273.
       A December 2015 rating decision continued the denial of a compensable rating for bilateral
hearing loss. R. at 112-23. The same month, Mr. Chudy underwent a VA examination. R. at
178-81. Concerning the functional impact of hearing loss, the VA examiner responded "yes" to
the question whether Mr. Chudy's hearing loss affected ordinary conditions of daily life, including
ability to work. R. at 181. When asked to explain the answer "yes" in Mr. Chudy's own words,
the examiner recorded his statement as the following: "'When I got the grandkids around I lose a
lot of voice, and my wife too.'" Id.
       In the December 2016 decision now on appeal, the Board denied a compensable schedular
rating for bilateral hearing loss and declined to refer the case for extraschedular consideration. R.
at 2-43. The Board found that "the symptoms associated with [Mr. Chudy's] hearing loss disability
[were] not shown to cause any impairment that is not already contemplated by the relevant
diagnostic code" and that "the rating criteria reasonably describe his disability." R. at 13. The
Board also found that there had not been any hospitalizations or marked interference with
employment as a result of hearing loss, and concluded that referral for extraschedular consideration
was not warranted. Id. Mr. Chudy only appealed the Board's denial of referral for extraschedular
consideration.



                                                  3
                                                II. ARGUMENTS
         Mr. Chudy argues that the Board misinterpreted the law and failed to provide an adequate
statement of reasons or bases to support its determination that extraschedular referral was not
warranted. Appellant's Brief (Br.) at 1-9; Reply Br. at 1-5. Specifically, he contends that the
Board failed to explain how the schedular rating criteria contemplated his symptoms of dizziness,
ear pain, ear pressure, and social and professional difficulties, id. at 6, and failed to explain why
his disability picture did not exhibit marked2 interference with employment, id. at 8-9.
         The Secretary counters that, as none of the symptoms cited by Mr. Chudy were attributed
to his hearing loss disability and none of the record evidence demonstrates that his hearing loss
caused marked interference with employment, the Court should affirm the Board's denial of
extraschedular referral. Secretary's Br. at 7-18.


                                                  III. ANALYSIS
         VA's schedule of disability ratings is based on the average impairment of earning capacity
in civil occupations from specific injuries or combinations of injuries. 38 U.S.C. § 1155; 38 C.F.R.
§ 3.321(a) (2017). However, "[t]o accord justice" in the "exceptional case where the schedular
evaluations are found to be inadequate," VA has authorized the assignment of extraschedular
ratings. 38 C.F.R. § 3.321(b)(1) (2017).3 Disabilities that (1) "present[] such an exceptional
disability picture that the available schedular evaluations . . . are inadequate" and (2) exhibit other
related factors such as "'marked interference with employment' or 'frequent periods of
hospitalization'" must be referred to the director of Compensation Service to determine whether



         2
           To the extent that there is a pending issue before the Court with respect to the definition of "marked
interference with employment" in Smiddy v. O'Rourke, No. U.S. Vet. App. 16-2333 (submitted to panel Jan. 19, 2018)
(emphasis added), resolution of that issue is unnecessary in this context, where there is no evidence of any interference
with employment.
         3
           In Johnson v. McDonald, the U.S. Court of Appeals for the Federal Circuit held that § 3.321(b)(1) required
VA to consider the combined effects of multiple service-connected disabilities when making an extraschedular
assessment. 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). In response to Johnson, VA recently promulgated a final rule,
effective January 8, 2018, amending § 3.321(b)(1) to prohibit extraschedular consideration based on the combined
effects of more than one service-connected disability. See Department of Veterans Affairs, Extra-Schedular
Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (Dec. 8, 2017). As the appellant does not assert any
combined impact of multiple service-connected disabilities in this case, the recent amendment to § 3.321(b)(1) does
not affect the Court's analysis in this matter.



                                                           4
an extraschedular rating is warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub
nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) (quoting 38 C.F.R. § 3.321(b)(1)).
       In Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), the Court noted that the first and
second Thun elements, although interrelated, involve separate analyses and independent inquiries,
thus an error with respect to one element does not necessarily affect the Board's analysis of the
other. 27 Vet. App. at 494-95. The Court held that if either Thun element is not met, then referral
for extraschedular consideration is not appropriate. Id. (citing Thun, 22 Vet.App. at 116, and
Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009)).
       The Board's denial of referral for an extraschedular disability rating is a factual
determination that the Court reviews under the "clearly erroneous" standard of review. Thun,
22 Vet. App. at 115. As with any finding on a material issue of fact and law presented on the
record, the Board must support its determination with an adequate statement of reasons or bases
that enables the claimant to understand the precise basis for that determination and facilitates
review in this Court. 38 U.S.C. § 7104(d)(1); Thun, 22 Vet. App. at 115; Allday v. Brown,
7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). To comply with this
requirement, the Board must analyze the credibility and probative value of evidence, account for
evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence
favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d
604 (Fed. Cir. 1996) (table).
       Yancy guides the Court's analysis here. The Court reiterates that, where an appellant has
not demonstrated any error or reasons-or-bases deficiency in the Board's Thun element-two
analysis, no further attention need be given its Thun element-one analysis, since both elements
must be satisfied before a case may be referred for extraschedular consideration. See Yancy, 27
Vet. App. at 494-95. In other words, absent "marked interference with employment" or "frequent
periods of hospitalization," any error as to the first Thun element would be harmless. See
Shinseki v. Sanders, 556 U.S. 396, 406 (2009) (holding that the Veterans Court must "take due
account of the rule of prejudicial error"). In this case, as the Board's finding regarding the second
Thun element is outcome dispositive, the Court will confine its analysis accordingly.
       Mr. Chudy argues that the Board provided an inadequate statement of reasons or bases to
support its finding that the evidence did not demonstrate marked interference with employment.4

       4
           Mr. Chudy has not asserted that he was hospitalized as a result of his bilateral hearing loss. See Appellant's


                                                           5
Appellant's Br. at 8. Specifically, he asserts that the record reflects that his hearing loss disability
"impact[s] his occupational and professional capabilities," but that the Board failed to address this
favorable material evidence.5 Id. (citing R. at 181 (Dec. 2015 VA examination report)). The
Secretary responds that Mr. Chudy mischaracterized the cited evidence because the December
2015 examination report did not reflect any occupational impairment but, rather, noted that when
his grandchildren visited, he had difficulty hearing them. Secretary's Br. at 16-17.
         The Court is not persuaded by Mr. Chudy's arguments regarding the Board's determination
that there was no marked interference with employment. Hilkert v. West, 12 Vet. App. 145, 151
(1999) (en banc) (holding that the appellant bears the burden of demonstrating error on appeal),
aff'd, 232 F.3d 908 (Fed. Cir. 2000); Berger v. Brown, 10 Vet. App. 166, 169 (1997) (stating that
"the appellant . . . always bears the burden of persuasion on appeals to this Court"). Although Mr.
Chudy generally contends that the Board failed to discuss favorable material evidence in its
decision, he does not identify any evidence of record to support this bald assertion, aside from a
reference to the December 2015 VA examination report. Appellant's Br. at 8-9 (citing R. at 181).
That report records Mr. Chudy's statement that "[w]hen I got the grandkids around I lose a lot of
voice, and my wife too." R. at 181. On its face, this statement has no bearing on whether Mr.
Chudy's hearing loss interfered with employment.
         In any event, the Board directly addressed the December 2015 report in its decision and
explained that the VA examiner "noted that the functional impact of [Mr. Chudy's] hearing loss
was that [he] ha[d] difficulty understanding speech in certain circumstances," but that "this alone
d[id] not prohibit his ability to work in his given field." R. at 11. Although the Board may have
been terse in its finding no marked interference with employment, the Board's brevity was
understandable given that there was no evidence to discuss with respect to this issue, nor has Mr.
Chudy identified any such evidence. See R. at 13; Appellant's Br. at 1-9; Reply Br. at 1-5. Read
as a whole, the Board's statement of reasons or bases for finding that there was no marked
interference with employment is understandable and facilitates judicial review, and the Court
otherwise discerns no error in the Board's finding. Prickett v. Nicholson, 20 Vet. App. 370, 375
(2006) (Board decisions generally should be read as a whole); see also 38 U.S.C. § 7104(d)(1);


Br. at 1-9; Reply Br. at 1-5.
       5
         Our dissenting colleague asserts that the April 2011 and December 2015 VA examinations are inadequate.
However, Mr. Chudy does not make that argument in his briefs.



                                                      6
Allday, 7 Vet. App. at 527; Thun, 22 Vet. App. at 115 (the Board's denial of referral for
extraschedular consideration is reviewed under the "clearly erroneous" standard of review). Mr.
Chudy is essentially unhappy with the outcome the Board reached, but provides no persuasive
reason for the Court to disturb the Board's determination—and it is not the Court's role to second-
guess the factfinder. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the province of the
Board to weigh and assess the evidence of record); Hilkert, 12 Vet. App. at 151.
        In light of the Court's holding regarding the Board's determination as to the second Thun
element, even assuming without deciding that the Board erred or failed to adequately explain its
analysis as to the first Thun element, any such error would be harmless. See Shinseki, 556 U.S. at
406; Yancy, 27 Vet. App. at 494. Although the Court has previously suggested that there might be
certain factual scenarios where the Board's failure to discuss particular symptoms or functional
effects under the first Thun element might affect the adequacy of its discussion as to the second
element, there is no evidence or argument as to any such effect here. See Yancy, 27 Vet. App. at
495 n.5; Hilkert, 12 Vet. App. at 151.


                                        IV. CONCLUSION
        Upon consideration of the foregoing, that part of the December 7, 2016, Board decision
that denied extraschedular referral for bilateral hearing loss is AFFIRMED, and the balance of the
appeal is DISMISSED.

        GREENBERG, Judge, dissenting: Richard Chudy appeals that part of a December 7, 2016,
Board decision that denied entitlement to a compensable disability rating for bilateral hearing loss.
R. at 2-41. The appellant argues that the Board misinterpreted and misapplied the law when it
declined to refer the appellant's claim for extraschedular rating consideration. Appellant's Br. at 5-
9. I agree.
        The appellant is a Vietnam War veteran who served on active duty in the U.S. Navy from
December 1968 until November 1972. R. at 485 (DD Form 214). While in combat, the appellant
was exposed to rocket and artillery fire, jack hammer noise, and noise from explosions. R. at 937.
During his time, the appellant earned, among other accolades, the Purple Heart, the National
Defense Service Medal, and the Combat Action Ribbon. R. at 485, 937. He should not now have




                                                  7
to battle VA to receive benefits for the uncompensated symptoms of pressure in his ears, dizziness
on movement, and vertigo. R. at 2756, 936-37, 329, 317-18.
        Justice Alito noted in Henderson v. Shinseki that our Court's scope of review in this appeal
is "similar to that of an Article III court reviewing agency action under the Administrative
Procedure Act, 5 U.S.C. § 706." 562 U.S. 428, 432 n.2 (2011); see 38 U.S.C. § 7261. The creation
of a special court solely for veterans, and other specified relations such as their widows, is
consistent with congressional intent as old as the Republic. See Hayburn's Case, 2 U.S. (2 Dall.)
409, 410 n., 1 L. Ed. 436 (1792) ("[T]he objects of this act are exceedingly benevolent, and do real
honor to the humanity and justice of Congress."). "The Court may hear cases by judges sitting
alone or in panels, as determined pursuant to procedures established by the Court." 38 U.S.C.
§ 7254. Accordingly, the statutory command of Congress that a single judge may issue a binding
decision, pursuant to procedures established by the Court, is "unambiguous, unequivocal, and
unlimited." Conroy v. Aniskoff, 507 U.S. 511, 514 (1993); see generally Frankel v. Derwinski,
1 Vet. App. 23, 25-26 (1990).
        From the beginning of the Republic statutory construction concerning congressional
promises to veterans has been of great concern. "By the act concerning invalids, passed in June,
1794, vol. 3. p. 112, the secretary at war is ordered to place on the pension list, all persons whose
names are contained in a report previously made by him to congress. If he should refuse to do so,
would the wounded veteran be without remedy? Is it to be contended that where the law, in precise
terms, directs the performance of an act, in which an individual is interested, the law is incapable
of securing obedience to its mandate? Is it on account of the character of the person against whom
the complaint is made? Is it to be contended that the heads of departments are not amenable to the
laws of their country?" Marbury v. Madison, 5 U.S. 137, 164, 2 L. Ed. 60, 69 (1803).
        In January 2003, the appellant filed for benefits based on service connection for bilateral
hearing loss. R. at 1187. In June 2004, the RO granted service connection for left ear hearing loss
at a noncompensable rating, effective January 21, 2003. R. at 1130-39. Later that month, the RO
denied service connection for the appellant's right ear hearing loss. R. at 1114-29.
        The appellant attended a VA examination in May 2005, during which he reported pressure
in his ears, particularly on the left side. R. at 2756.
        In December 2010, the appellant filed a claim for service connection for right ear hearing
loss and for an increased rating for his left ear. R. at 1012-13. The appellant attended a VA



                                                    8
examination in April 2011. The appellant complained of dizziness, vertigo upon rising quickly,
and difficulty hearing his grandchildren. R. at 936-37. The examiner opined that it was as likely
as not that the appellant's right ear hearing loss was incurred during military service. R. at 940.
       In January 2014, the appellant underwent another VA examination, during which he
reported dizziness upon standing up quickly and bending forward. R. at 317-18. The appellant
continued to complain of dizziness in a July 2014 examination. R. at 329.
       In September 2015, the Board issued a decision in which it granted the appellant service
connection for right ear hearing loss. R. at 276-314. In December 2015, the appellant attended
another VA examination. R. 178-81. The appellant reported that his hearing loss affected the
ordinary conditions of his daily life, including the ability to work, because the appellant had
difficulty hearing his wife and grandchildren. R. at 181. That same month, the RO issued a rating
decision, awarding the appellant a noncompensable rating for bilateral hearing loss, effective
January 31, 2003. R. at 117-23.
       In December 2016, the Board denied a compensable rating for the appellant's bilateral
hearing loss. R. at 7-13. Using the results of several audiological tests, the Board found that under
the rating criteria in 38 C.F.R. § 4.85, the appellant was entitled only to a noncompensable rating.
R. at 9-11. Although the Board noted that the appellant's bilateral hearing loss caused him to have
difficulty hearing his grandchildren and wife, the Board accorded greater weight to the
audiological test results. R. at 10-11. Additionally, the Board found that "the rating criteria
reasonably describe [the appellant's] disability," determining that "[t]here have not been any
hospitalizations or marked interference with employment." R. at 13. Consequently, the Board
found that referral for an extraschedular rating was not warranted. R. at 13.
       No error is harmless. The majority rejects this conclusion and skates over the fact that the
Board failed to explain how the rating criteria contemplate the appellant's symptomology. See
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.
Cir. 2009) (when either a claimant or the evidence of record suggests that a schedular rating may
be inadequate, the VA must determine whether the evidence before it "presents such an exceptional
disability picture that the available schedular evaluations for that service-connected disability are
inadequate."); 38 U.S.C. § 7104(d)(1) ("Each decision of the Board shall include . . . a written
statement of the Board's findings and conclusions, and the reasons or bases for those findings and
conclusions, on all material issues of fact and law presented in the record."); Gilbert v. Derwinski,



                                                  9
1 Vet. App. 49, 56-57 (1990) (finding that Congress mandated, by statute, that the Board provide
a written statement of reasons or bases for its conclusions that is adequate to enable the appellant
to understand the precise basis for the Board's decision and to facilitate review in this Court).
       The appellant has complained of ear pain, ear pressure, and dizziness. See R. at 2756, 936-
37, 329, 317-18. Yet the Board did not address how these symptoms were contemplated by the
appellant's rating for hearing loss. See Doucette v. Shulkin, 28 Vet. App. 366, 368, 371 ("[A]
hearing loss claimant could provide evidence of numerous symptoms, including—for purposes of
example only—ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties
communicating."); see also King v. Shulkin, 2017 WL 6523588, at *5 (U.S. Vet. App. Dec. 21,
2017). Therefore, the Board did not perform the analysis required by Thun. I would have remanded
the matter for the Board to provide an adequate statement of reasons or bases for its findings.
       Additionally, the Board did not lay a foundation to find that the lack of occupation-related
medical evidence constituted proof against the appellant's hearing loss claims, as the medical
evidence relied on postdated his retirement. See Foundation v. Shinseki, 27 Vet. App. 258, 272
(citing Horn v. Shinseki, 25 Vet. App. 231, n.7 (2012) (the absence of evidence cannot be used as
proof of substantive negative evidence absent "a proper foundation . . . to demonstrate that such
silence has a tendency to prove or disprove a relevant fact."); Buczynski v. Shinseki, 24 Vet. App.
221, 224 (2011) (where there is no medical reason to comment on a symptom, silence in regard to
that symptom may not be taken as proof that the doctor did not observe it). The appellant retired
by February 2011 at the latest. See R. at 969. Both VA examinations–one in April 2011 and the
other in December 2015–discussed by the Board in its decision were administered after the
appellant's retirement. R. at 10. It is unsurprising that the April 2011 VA examiner opined that the
appellant's hearing loss did not significantly affect his occupation, and that the appellant's
December 2015 response regarding the effects of hearing loss on his daily life was limited to his
social functioning. R. at 939, 181. It is illogical to suggest that a retired claimant who describes a
difficulty hearing voices would not experience marked interference with employment; the
evidence in the current case simply reflects that the appellant is retired. The appellant's absence
from the workforce does not preclude the possibility that his uncompensated symptoms would
have caused marked interference with employment. Cf. Ortiz-Valles v. McDonald, 28 Vet. App.
65, 70-71 (2016) ("[The relevant regulation] does not differentiate between employed and




                                                 10
unemployed veterans in terms of the eligibility requirements for a total disability rating based on
individual unemployability.").
        The duty to assist is meant to help a claimant develop necessary evidence to substantiate
his claim. See 38 U.S.C. § 5103A. It is clear that the medical evidence on record is undeveloped
because the opinions provided do not discuss with any depth the effects that the appellant's hearing
loss and uncompensated symptoms have on his ability to work. See Martinak v. Nicholson, 21
Vet. App. 447, 455 (2007) ("[I]n addition to dictating objective test results, a VA audiologist must
fully describe the functional effects caused by a hearing disability in his or her final report."). Here,
the evidence at best reflects the functional effects on the appellant in his retired status. I would
have remanded the matter for further development of the appellant's claim.




                                                   11